86 S.E.2d 916 (1955)
242 N.C. 123
Sid P. CHILDRESS
v.
Murray J. ABELES and Clarence A. Troutman, t/a Universal Company.
No. 666.
Supreme Court of North Carolina.
April 13, 1955.
Thomas Turner, Jordan & Wright and Perry C. Henson, Greensboro, for plaintiff, respondent.
Womble, Carlyle, Sandridge & Rice, Winston-Salem, and Arthur A. Beaudry, New York City, for defendants, appellants.
PER CURIAM.
The petition to rehear was ordered docketed by the two Justices to whom it was referred, and the Court directed an oral argument. After the rehearing it is ordered that the petition be
Dismissed.
BARNHILL, C. J., and DEVIN, J., took no part in the consideration or decision of this rehearing.